Citation Nr: 0206830	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  01-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. B. F., a friend


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claim for a 
disability evaluation in excess of 30 percent for service-
connected anxiety reaction.

The Board remanded this case in July 2001, in order to 
clarify the type of hearing that the veteran wished to have, 
and to ensure that all notification and development action 
required by the Veterans Claims Assistance Act (the VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was completed.

By letter dated in September 2001, the RO informed the 
veteran of VA's re-defined duties to assist every claimant, 
and of the evidence that he needed to submit in support of 
his claim.

In a VA Form 646 dated in November 2001, the veteran's 
representative clarified that the veteran desired to attend a 
videoconference hearing.  Accordingly, such a hearing was 
conducted before the undersigned, on December 19, 2001.  The 
transcript of the hearing has been associated with the 
record, and the veteran's claims file has been returned to 
the undersigned for appellate disposition.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  It is not shown that the service-connected anxiety 
reaction currently is productive of total occupational and 
social impairment.

3.  It is shown that the service-connected anxiety reaction 
currently is productive of occupational and social impairment 
with symptoms including suicidal ideation, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability evaluation 
for anxiety reaction, but not higher, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9413 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, only 
several months after the veteran filed his claim for an 
increased rating, the President signed into law the VCAA, 
which is currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The VCAA is applicable to 
all claims filed on or after the date of its enactment, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The VA has already fulfilled its re-defined notice and duty 
to assist requirements as it pertains to the veteran's claim 
of entitlement to a disability evaluation in excess of 30 
percent for anxiety reaction.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
In particular, it is noted that the veteran has been advised, 
in writing, of the evidence that he needs to submit in order 
to obtain the benefit he seeks on appeal, by means of the 
rating decision on appeal, the Statement of the Case that was 
issued in March 2001, and the Supplemental Statement of the 
Case that was issued in September 2001, as well as in the 
VCAA letter referred to earlier in this decision, also dated 
in September 2001.  The veteran was also afforded an 
opportunity to provide testimony in support of his appeal, 
and he did so, at the videoconference hearing that was 
chaired by the undersigned in December 2001.  The RO has also 
made part of the record all evidence deemed relevant to the 
issue at hand, and has scheduled the veteran for several VA 
mental disorders examinations, the two most recent of which 
were conducted in December 2000 and April 2001, in order to 
clarify the severity of the service-connected psychiatric 
disability.  The veteran has not pointed out to any 
additional evidence that is pertinent to his appeal that is 
available and has yet to be secured.  Thus, no additional 
assistance to the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, 
another remand of this case would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Factual background

A review of the file reveals that the veteran has been 
service-connected for anxiety reaction since April 1946, and 
that this psychiatric disability has been rated as 30 percent 
disabling since January 1995.

A March 2000 VA depression/post-traumatic stress disorder 
screening record reveals complaints of fatigue, loss of 
energy, and frequent episodes of irritability, anxiety and/or 
sadness.

Having submitted a claim for an increased rating, the veteran 
underwent a VA mental disorders examination in December 2000.  
According to the report of this examination, the veteran 
stated that he was divorced and currently lived by himself, 
cooked by himself, and attended to his daily personal needs.  
He explained that his nervous condition started in World War 
II while in England, where he suffered from nervousness, 
tension, and increased startle responses, and was diagnosed 
with a severe case of anxiety disorder.  Following his 
discharge from active service, he had received outpatient 
follow-up treatment, on and off, for his symptoms of 
nervousness, tension, uptightness, low energy, and low self 
esteem, as well as poor concentration, depression, and 
insomnia.

On mental status examination, the veteran was described as 
hyper-alert, nervous, tense, uptight, with low self esteem, 
and suffering from insomnia, low energy, fatigue, and poor 
concentration.  He was cooperative, but he suffered from an 
increased startle response.  His speech was spontaneous and 
relevant, but his mood was tense.  He had no hallucinations 
nor any suicidal or homicidal ideations.  His affect was 
appropriate and his orientation and memory were preserved.  
His insight and judgment were intact.  He was competent to 
handle his funds and personal affairs, but he was advised to 
continue outpatient follow-up treatment and was deemed to 
have a mild to moderately severe impairment in his social and 
industrial adaptability.  Generalized anxiety disorder, mild 
to moderate, was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 65 (defined by the examiner as 
"mild to moderate symptoms but generally functioning pretty 
good") was assigned. 

On VA re-examination in April 2001, the veteran was described 
as a 77-year old divorced individual who lived by himself and 
had served during World War II in England, helping with the 
preparations for the invasion of France by the Allied Forces.  
The work in England had involved so much pressure that the 
veteran had had a nervous breakdown, and had been 
hospitalized, in July 1944.  He was soon after sent back to 
the United States, and was discharged from active duty in 
1946.  After service, he held several jobs, the last of them 
as a machinist for an aircraft company in Mobile, Alabama, 
from which he retired in 1985.  He had been married and 
divorced twice, and had four children.  He currently received 
follow-up treatment from VA for both his nervous and physical 
conditions, and his current medications included Buspar (an 
anti-anxiety agent).  He complained of feeling nervous, tense 
and uptight most of the time, and having a depressed feeling, 
trouble sleeping, and being always on edge.  He also reported 
fatigability and said that he got worried most of the time 
and got irritated easily.

On mental status examination, the veteran was alert and 
conversant but he was also uptight most of the time.  His 
speech was coherent and relevant, his mood was anxious, and 
the affect was appropriate.  The veteran denied 
hallucinations, and no suicidal or homicidal ideations were 
elicited.  His orientation and memory were preserved, and his 
insight and judgment were intact.  The veteran was deemed 
competent to handle his funds and personal affairs, but he 
was again advised to continue his outpatient follow-up 
treatment with his primary care physician.  In the examiner's 
opinion, the veteran had moderate impairment in his social 
and industrial adaptability.  Generalized anxiety disorder 
was again diagnosed, and a GAF score of 60 (defined by the 
examiner as reflecting moderate social and industrial 
impairment) was assigned.
 
At the December 2001 videoconference hearing, the veteran 
testified that he lived by himself, that he ate a lot from 
restaurants with drive-through windows, and that the only 
person with whom he associated frequently was Mr. B. F., his 
friend who also testified on his behalf.  The veteran said 
that he did not go to church because he did not like crowds, 
that he did not go out at all, except when he went to get 
food at a drive-through window, that he suffered from a lot 
of depression, almost constantly, and that he had a hard time 
remembering things.  He said that his sleep would be 
interrupted about four to five times every night and 
described his episodes of anxiety as instances, which would 
sometimes last a good while, in which he would have a fast 
rhythm of the heart.  He implied that he had had suicidal 
ideations, said that it had been long (nine to ten months) 
since he had last seen his family, and reported that he 
neglected his own personal hygiene.  He said that he owned 
several firearms, and that he enjoyed shooting "because it 
lets some of my frustrations and some of my problems 
disappear."

Mr. B. F., an accredited representative of the State of 
Alabama Department of Veterans Affairs, testified as the 
veteran's friend.  He confirmed the veteran's testimony and 
made a point to stress that the veteran's mental condition 
was actually much worse than described by the veteran.  He 
explained that he had gotten to known the veteran very well, 
as he saw him on a daily basis and had been involved in 
helping to sort out the veteran's financial problems.  Mr. B. 
F. said that the veteran did not go anywhere in public, that 
his going "out to eat" meant that he basically went to the 
drive-through window at Hardee's to get a breakfast 
consisting of a sausage biscuit and a cup of coffee, and that 
he had found the veteran at his house eating "nothing but 
crackers and water."  The "groceries" the veteran had 
referred to in his testimony were essentially saltine 
crackers and Vienna sausage.

Mr. B. F. also stated that, while he was not claiming to be a 
psychologist, his being a veterans service officer had made 
him aware of differences in mental make up, and it was 
therefore his opinion that the veteran suffered from 
dementia.  He also said that the veteran had had problems 
with his neighbors, that he had not seen his family in about 
nine months, that he lived a substandard life that he 
characterized as "ridiculous," and essentially reclusive, 
and that the veteran had expressed "thoughts of ending it 
all sometimes."  Mr. B. F. also made reference to a VA 
mental disorders examination that the veteran had had in the 
past, the paperwork of which had mysteriously disappeared and 
could not be found.  He knew for a fact that the veteran had 
had that examination because he talked to the doctor who 
examined the veteran, who told Mr. B. F. that the veteran's 
GAF score was somewhere between 45 and 50.  Mr. B. F. further 
stated that, in his opinion, the veteran should currently be 
assigned a GAF score of 45, rather than 60, based upon his 
reclusiveness and "his inability to live on any normal 
basis."  He explained that the veteran's daily routine 
consisted of going to the Post Office in the morning, picking 
up his mail, going to Hardee's, and then showing up at Mr. B. 
F.'s office at 10:30 in the morning every day, where he would 
get another cup of coffee.  

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also, the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2001).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2001).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses 
service-connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  38 C.F.R. § 4.130 (2001).

The DSM-IV contains a GAF scale, with scores ranging between 
zero and a 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The highest 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The Schedule provides for a 30 percent disability rating when 
there is evidence that a service-connected psychiatric 
disability, to include all types of anxiety disorders, is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Code 9413 
(2001).

The Schedule also provides for a 50 percent rating when a 
service-connected psychiatric disability is shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9413 (2001).

A 70 percent rating may be warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9413 (2001).

A maximum rating of 100 percent may be warranted when the 
service-connected psychiatric disability is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9413 (2001).

In the present case, the medical evidence in the file 
describes an individual who was alert, oriented, and 
cooperative with the examiners and had coherent and relevant 
speech, appropriate affect, preserved memory, and intact 
insight and judgment.  It also confirms, however, that the 
veteran suffers from hyper-alertness, nervousness, tension, 
uptightness, low self esteem, insomnia, low energy, fatigue, 
and poor concentration, and that he was uptight and with an 
anxious mood during the interviews.  He was first assigned a 
GAF score of 65, which places his functioning at the level of 
only mild symptoms.  However, a lower score, of 60, was 
assigned more recently, and this score reflects moderate 
symptoms that may include occasional panic attacks and 
moderate difficulty in social and occupational functioning.

The testimonial evidence in this case, which is deemed 
credible, also confirms the manifestation of the above 
symptomatology, and lends support to the veteran's 
contentions on appeal to the effect that his service-
connected psychiatric disability is more severe than 
currently evaluated.  In particular, the Board notes that the 
testimonies from both the veteran and Mr. B. F. offer proof 
that the veteran currently suffers at least from suicidal 
ideation, near continuous panic or depression that affects 
the veteran's ability to function independently, 
appropriately, and effectively, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.  While neither witness is 
considered a medical expert, they need not be experts, as 
long as their testimonies are limited to their describing 
observable symptoms.  It is only when the testimonies cross 
the threshold to opine that the observed symptoms are 
manifestations of chronic pathology or diagnosed disability 
that they cannot accepted as competent evidence.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

Thus, in viewing the entire evidence in the file pertaining 
to the issue on appeal as a whole, the Board finds, resolving 
any reasonable doubt in favor of the veteran, that it is 
shown that the service-connected anxiety reaction currently 
is productive of occupational and social impairment with 
symptoms including suicidal ideation, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The evidence in the file does not show, however, that the 
service-connected psychiatric disability in this particular 
case produces total occupational and social impairment, with 
symptoms including gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, and memory 
loss for names of close relatives, own occupation, or own 
name.  

In view of all of the above, the Board concludes that the 
schedular criteria for a 70 percent disability evaluation for 
anxiety reaction, but not higher, have been met.


ORDER

A 70 percent schedular rating is granted for the service-
connected anxiety reaction, subject to the laws and 
regulations governing the award and disbursement of monetary 
benefits. 


		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

